Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current claims has the effective priority date to PRO 62544140 08/11/2017.
Status of Claims
Per Applicant’s response filed on Claims 98, 102-105, 107-109, 111-113, 115-118 and 143-151 are pending. Claims 1-97, 99-101, 106, 110, 114 and 119-142 have been cancelled, and claims 143-151 have been newly added.
Response to Amendment
The current application has been transferred to Examiner Shirley Jian for further prosecution, the Applicant is invited to schedule an interview with the Examiner to discuss the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98, 102-105, 107-109, 111-113, 115-118 and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Bonde et al. US 9,227,053 B2 (hereinafter “Bonde”) in view of Stanton-Hicks US 2006/0271137 A1 (hereinafter “Stanton-Hicks”).

    PNG
    media_image1.png
    408
    605
    media_image1.png
    Greyscale
 
Regarding claim 98, Bonde discloses a method of fabricating a cuff electrode (Abstract: expandable cuff electrode lead) comprising:
forming a cuff body (100, as shown in annotated Fig.7 above, also see Figs. 3-4) to define a base (120), a first arm (134), a second arm (130), wherein the first arm defines at least one increased thickness portion (Fig. 7: see dash line “A”, proximal portion 162 is 3 to 5 times greater than width of distal portion 136; see col.5, ll.62-col.6, ll.6) and extends from the base in a first circumferential direction, and further wherein the second arm (130) extends from the base in a second circumferential direction opposite the first circumferential direction (see Fig. 7 above) to exteriorly overlap a portion of the first arm (134) including the at least one increased thickness portion (see Figs. 7 and 9-10 to see second arm overlapping first arm); and
arranging a second array (102) of second electrodes (103s) to extend circumferentially on the cuff body in a second orientation, including at least of the second array of second electrodes col.4, ll.49-53, electrodes 103 radially align along the length of the cuff body as shown in Fig. 4, Fig. 5 shows the relative placement of array 102 comprising electrodes 103 in the increased thickness portion of first arm).
Bonde discloses an electrode array comprising a plurality of electrodes (array 102), but does not explicitly disclose arranging at least one array of first electrodes to extend axially on cuff body in a first orientation. However Stanton-Hicks, another prior art reference in analogous art, discloses as a cuff electrode apparatus for stimulating a nerve, having the structure of cylindrical cuff structure as shown in Figs. 3, 5 and 8. The cuff electrode 150 comprises a plurality of electrodes e.g. Fig. 3: 52, or Fig. 5:162, that can be interpreted as a first array having a first plurality of electrodes (Fig.3: 521.1-521.4), and a second array having a second plurality of second electrodes (Fig.3: 522.1-522.4 each row is interpreted as an “array” in the claim) wherein the first array and the second array are at different axial locations. Each electrode 162 can be individually selected or selected as a set (i.e. array); see [0032-0037]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Bonde’s cuff electrode to include an additional/second electrode array with a plurality of second electrodes that extends axially along the cuff body, and circumferentially relative to the cuff body, in view of Stanton-Hicks’ cuff electrode. The modification would teach a cuff body having a first array of plurality of first electrodes, and a second array of plurality of second electrodes, each array extending lengthwise (as shown in Bonde: Fig.4), and at a different circumferential location along the cuff body as shown in (as shown in Stanton-Hicks Fig. 3). The motivation for doing so is to optimize neural stimulation to a corresponding implanted tissue wall (i.e. nerve) from different orientations along the circumference of the cuff electrode (Stanton-Hicks [0043, 0052-0053] electrodes individually selectable or as a set to stimulate specific areas of a contacted nerve). 
Regarding claim 102, based on the modification made to claim 98 above, Bonde modified would teach the first electrodes include an inner electrode and two outer electrodes on opposite ends of the inner electrode (see Bonde: Fig. 4 shows three electrode 103 having the recited configuration; also see Stanton-Hicks: Figs. 3, 5 and 7).  
Regarding claim 103, Bonde modified discloses the method of claim 102, wherein one of the first electrodes selectively functions as one of the second electrodes. (see modification to claim 98 above, in which Stanton-Hicks [0053] provides that electrodes are arrayed in a matrix, interpreted as comprising at least a first and a second array, and in which each individual electrode can be selected or as a set to activate to provide a stimulation. In this way, an individual electrode, e.g. electrode 523.1 can operate as part of a first array 521.1-1.4 or a second array 522.1-2.4, depending on whether the specific electrode is selected to be activated with a particular first or second row of electrode).
Regarding claim 104, Bonde modified discloses the method of claim 103, comprising: arranging the electrodes of the first array of first electrodes to be equally spaced apart along the cuff body.  (See Bonde: Fig. 4 shows three electrode 103s being evenly spaced apart, also see col.4, ll.55-58 electrode 103 has a wide of about 0.050in; also see Stanton-Hicks Figs. 3,5 and 7 also show electrodes which are evenly spaced apart; also see [0025: last 2 sentences])
Regarding claim 105, Bonde modified discloses method of 98 comprising: 
forming the cuff body to include an inner axial portion (inner wall 142 and 144 forming inner circumference) and two outer axial portions on opposite ends of the inner axial portion (outer walls 146 and 148); 

an inner circumferential portion and two outer circumferential portions on opposite ends of the inner circumferential portion. (Bonde: see Fig.6 shows inner wall 142 forming an inner circumferential portion, and outer wall 148 of “second arm” 130 and outer wall 146 of “first arm” 134) 
Regarding claim 107, Bonde modified discloses the method of claim 105, comprising: the outer circumferential portions (outer walls 146 and 148) to be shaped, and biased for releasable engagement of the outer circumferential portions relative to each other to define a reclosable lumen to encircle a nerve (see Bonde: Fig 7, outer wall 148 of “second arm” 130 and outer wall 146 of “first arm” 134 can open as shown in Fig. 7 and reclosed as shown in Fig. 6 to form a reclosable opening 109 encircle a nerve; see col.4, ll.59-65 and col.8, ll.22-47).  
Regarding claim 108, Bonde modified discloses the method of claim 107, comprising: the cuff body (100) to an at least 360 degree circumferential structure, which extends a full length of the cuff body (see Bonde, see Fig. 5, when the outer circumferential portions are in a closed configuration, it forms a 360 deg. circumferential structure in the cross-sectional view, the 360 deg. circumferential structure is assumed in the alternative view showing the cuff body 100 in Fig. 3 when a “second arm” 130 is present similar to Figs. 5-7).  
Regarding claim 109, Bonde modified discloses the method of claim 107, comprising: 7Amendment and Response Applicant: Rondoni et al. Filed: August 14, 2019 
arranging a respective one of the first electrodes to be in each of the respective inner and outer axial portions; the outer circumferential portion of each respective outer axial portion of the cuff body electrode-free. (See modification to claim 98 above, the modified results would teach the recited configuration.
Regarding claim 111, Bonde modified discloses the method of claim 109, comprising: arranging the second electrodes to be located in at least one of the respective outer circumferential portions of the inner axial portion of the cuff body. (See modification to claim 98 above, also Stanton-Hicks Figs. 3, 5 and 7, each individual electrode within a row/array is circumferentially and axially spaced apart, [0034])
Regarding claim 112, Bonde modified discloses the method of claim 111, wherein arranging the second electrodes comprises: arranging two second electrodes on one outer circumferential portion of the inner axial portion. (see modification to claim 98 above, and Bonde: Fig. 4 shows three electrode 103 having the recited configuration) 
Regarding claim 113, Bonde modified discloses the method of claim 112, wherein the other respective outer circumferential portion is electrode-free (see modification to claim 98 above, see Stanton-Hicks Figs. 3, 5, 7 in which there are portions of the outer circumferential portion that is electrode free), the method comprising the cuff electrode being operable to generate a stimulation signal vector by one of the second electrodes in the outer circumferential portion of inner axial portion and the first electrode in each respective outer axial portion of the cuff body. (see Bonde: col.5, ll.3-23 electrodes independently generate stimulation signals; also see Stanton-Hicks: [0034: last sentence] and [0040] electrodes to provide stimulation to a given nerve bundle)
Regarding claim 115, Bonde modified discloses the method of claim 111, wherein arranging the second electrodes comprises: arranging at least three second electrodes on one outer circumferential portion of the inner axial portion.  (See modification to claim 98 above, and Bonde: Fig. 4 shows three electrode 103 having the recited configuration.
Regarding claim 116, Bonde modified discloses the method of claim 98, wherein arranging a second array of second electrodes includes exposing a portion of the second electrode within lumen defined by the cuff body.  (See Bonde: col.7, ll.25-31 electrode 103 exposed to the nerve; also see Stanton-Hicks: [0032:4th sentence] “The electrodes 52 can be 
attached to the body 56 so as to be electrically exposed relative to the surface 54” such that it can contact a nerve’s surface) 
Regarding claim 117, Bonde modified discloses the method of claim 98, comprising: arranging the second electrodes to be equally spaced apart circumferentially, in the second orientation, about contact surface of cuff body.  (See modification to claim 98 above. Bonde: Fig. 4 shows three electrode 103s being evenly spaced apart, also see col.4, ll.55-58 electrode 103 has a wide of about 0.050in; also see Stanton-Hicks Figs. 3,5 and 7 also show electrodes which are evenly spaced apart; also see [0025: last 2 sentences])
Regarding claim 118, Bonde modified discloses the method of claim 98, wherein forming the cuff body includes defining the at least one increased thickness portion to be oriented inwardly toward a center of the cuff body. (see Bonde Figs. 6-7, the increased thickness portion on the “first arm” 134 can be interpreted as towards a center of the cuff body under broadest reasonable interpretation)
Regarding claim 143, Bonde modified discloses the method of claim 98, wherein forming the cuff body includes defining the at least one increased thickness portion to be oriented outwardly away from a center of the cuff body.  (see Bonde Figs. 6-7, the increased thickness portion on the “first arm” 134 can be interpreted as towards a center of the cuff body under broadest reasonable interpretation)

Claims 144-151 are rejected under 35 U.S.C. 103 as being unpatentable over Bonde and Stanton-Hicks as applied to claim 98 above, and further in view of Forsell US 2011/0066254 A1 (hereinafter “Forsell”).
Regarding claim 144, Bonde modified discloses the method of claim 98, wherein the at least one increased thickness portion includes a first increased thickness portion and a second increased thickness portion (Bonde: Fig. 6, the “first arm” 134 has an increased thickness portion which can be interpreted as a first and second increased thickness portions; the increased thickness portion comprises the electrode array including electrodes 103). Bonde in view of Stanton-Hicks would disclose providing at least a second array comprising a second plurality of electrodes as shown in Stanton-Hicks Figs. 3, 5 and 7, but neither Bonde nor Stanton-Hicks discloses wherein arranging the second array of second electrodes includes housing a first one of the second electrodes at a location radially aligned with the first increased thickness portion and housing a second one of the second electrodes at a location radially aligned with the second increased thickness portion.
However Forsell, another prior art reference in the analogous art of cuff electrode for constricting and stimulating a nerve as shown in Figs. 7A-7B. The cuff electrode having the cross sectional view as shown in Figs. 6A-6C, and comprising electric elements 11a-11c adapted to provide stimulation (see [3640-3641]). Corresponding Figs. 6 and 7, it can be understood that the cuff electrode has an electrode matrix, such that in the cross sectional view (Fig. 6), there are three rows of electrodes (interpreted as “array” of electrode, e.g. 11a is a first array, 11b is a second array) spaced evenly within the inner circumference of the cuff; and such that in the longitudinal (Fig.7), each row/array has a plurality of electrodes axially located within the cuff body. In this way, Forsell discloses that wherein arranging the second array (11b) of second Fig. 6A: array 11b located on thicken portion 10b) and housing a second one of the second electrodes (11b) at a location radially aligned with the second increased thickness portion (array 11b located on thicken portion 10b; the second one of 11b would be in an increased thickness portion as shown in Figs. 7A-7B). It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Bonde so as to include a first and second portion of increase thickness, each of the first and second increase thickness portions forming a first and second housing with an associated first and second electrode, in view of Forsell. The motivation for doing so is because the increased thickness portions housing the electrodes allows the electrode to come into closer contact with the implanted tissue area and thus would optimize neurostimulation of the target tissue areas.
Regarding claim 145, Bonde modified discloses the method of claim 144, wherein the first increased thickness portion is circumferentially spaced from the second increased thickness portion. (see modification to claim 144 above, and Forsell: Fig. 6A the first increased thickness portion, i.e. 10a, is circumferentially spaced from the second increased thickness portion , i.e. 10b)
Regarding claim 146, Bonde modified discloses the method of claim 145, wherein forming the cuff body includes forming a thickness of the first arm at the first and second increased thickness portions to be greater than a thickness of the first arm along an entirety of a region of the first arm circumferentially between the first and second increased thickness portions.  It would have been an obvious design choice to a person of ordinary skill in the art at the time of invention to modify Bonde’s “first arm” 134 so as to include a first increased thickness portion and a second increased thickness portions according to Forsell’s Figs. 6A: 10a 
Regarding claim 147, Bonde modified discloses the method of claim 145, wherein the second arm exteriorly overlaps a portion of the first arm along a region of overlap, and further wherein the region of overlap includes the first and second increased thickness portions. (See Bonde: Fig.5, the “second arm” 130 overlaps almost the entirety of “first arm” 134, thus would reasonably overlap the modified increased first and second thickness portions according to modification to claim 145 above)  
Regarding claim 148, Bonde modified discloses the method of claim 145, wherein the first one of the second electrodes is exposed to a lumen of the cuff body at the first increased thickness portion, and further wherein the second one of the second electrodes is exposed to the lumen at the second increased thickness portion. (see modification to claim 144 and 145, see Forsell: Fig. 6A in which the electrodes, i.e. 11a, 11b, are exposed to a lumen of the cuff body at the respective first and second increased thickness portions, i.e. 10a, 10b)
Regarding claim 149, Bonde modified discloses the method of claim 148, wherein the base, the first arm, and the second arm combine to define a nerve-contact surface of the lumen (see Bonde annotated Fig. 7 above, the interior circumference of cuff electrode 100 is a nerve-contact surface, and having the increased first and second thickness portions with associated first and second electrodes based on modification to Stanton-Hicks and Forsell to claim 144 above) and further wherein the first and second ones of the second electrodes combine to define a radius at the nerve-contact surface that is less than a radius of a reminder of the nerve-contact surface. (This recited feature is inherent based on the thickness of the nerve the cuff is adapted to enclose, because the cuff has a “first arm” and “second arm” to overlap larger portions to define a smaller radius, and overlap smaller portions to define a larger radius; see Bonde which discloses an expandable cuff electrode having a radius that is adjustable.)   
Regarding claim 150, Bonde modified discloses the method of claim 145, wherein the first and second increased thickness portions each project radially outwardly relative to an outer surface of the first arm, and further wherein the second arm is biased into contact with the first and second increased thickness portions. (see modification to claim 144-145 above, and see Forsell Fig. 6A, the first and second increased thickness portions, i.e. 10a, 10b, when used to modified Bonde’s “first arm” 134 would each project radially outwardly relative to an outer surface of said “first arm” 134.)
Regarding claim 151, Bonde modified discloses method of claim 150, wherein a gap is formed between the first and second arms along a circumferential region between the first and second increased thickness portions. (This feature is inherent based on the outward projections: the first and second increased thickness portions, i.e. 10a, 10b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        August 5, 2021